Citation Nr: 1713928	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability to include panic disorder with agoraphobia (claimed as depression and anxiety).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel






INTRODUCTION

The Veteran served honorably during the Vietnam era from December 1970 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that service connection for his current psychiatric disability is warranted. In September 2010, his claim of service connection for "depression/anxiety" was received by the RO. In a November 2010 rating decision, the RO denied service connection for panic disorder with agoraphobia (claimed as depression and anxiety) based in part on VA treatment records showing diagnosis of panic disorder with agoraphobia and major depressive disorder. Notably, other recent VA medical records show diagnoses of anxiety disorder, schizoid personality disorder and dysthymia. In statements of January 2011 and August 2012, the Veteran asserted that during his period of service his psychiatric disability, which he had prior to service, worsened and led to his discharge. 

The Board finds that further development of the record is necessary to comply with the VA's duty to assist in the development of facts pertinent to the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Specifically, additional service and VA records and a VA examination should be sought. Also, VA treatment records indicate that the Veteran may be in receipt of Supplemental Security Insurance (SSI) from the Social Security Administration (SSA), and if so, any of those records should be sought.

The Veteran's service treatment records (STRs) indicate that on his November 1970 entrance examination, a psychiatric evaluation was noted as normal. VA law provides that a veteran is considered to have been in sound condition, i.e., good health, when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 C.F.R. § 3.304(b).

Subsequent STRs show that in May 1971, the Veteran's received a diagnosis of schizophrenic reaction and was admitted to the hospital. He complained of being very nervous and was afraid of everybody. He stated he was thinking of suicide since December 1970.  The Veteran's medical evaluation and recommendation for release in June 1971 indicates that he had a diagnosis of inadequate personality with no disqualifying mental defects, and that he gave a history of pre-service drug use that continued while in service related to attempts at stress relief. Records of the Veteran's in-service hospitalization, as well as his service personnel records, are not in the claims file and should therefore be obtained by the RO. 

In November 2010, the Veteran's sister wrote a statement in support of the Veteran's claim. She described the Veteran's behavior after his discharge, and how she and her family members noticed that the Veteran was very withdrawn and retreated to his room most of the time. The Veteran also exhibited suspiciousness when he left the house and returned, questioning other family members if they had moved any of his belongings. She stated that the Veteran spent most of his time in his bedroom, with very limited association with family or friends, and had been unsuccessful at maintaining employment except for short periods. She also reported that the Veteran suffered from delusion, fantasy and nervous conditions since service.

Post-service treatment records consist of VA outpatient records which show that the Veteran had received various psychiatric diagnoses. There are no records that address the etiology of the diagnoses. The Veteran has not been afforded a VA examination to address whether any of the psychiatric conditions were caused or aggravated by his military service, and such is necessary. 38 CFR § 3.159 (c)(4); Mclendon v. Nicholson, 20 Vet. App. 79 (2006). Prior to the examination, the RO should seek updated VA treatment records of the Veteran, as well as any records the SSA may have of the Veteran in connection with the filing and award of any benefits.

Accordingly, the case is REMANDED for the following action:

1. Obtain for association with the claims file from the appropriate department or agency, military inpatient psychiatric records from Letterman General Hospital dated May 8, 1971 through June 9, 1971.  Any negative responses must be documented.

2. Please obtain the Veteran's complete service personnel records.  Any negative responses must be documented. 

3. Obtain for association with the claims file all updated (since September 2012) records of VA evaluations and treatment the Veteran has received for his psychiatric disability.

4. Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability /SSI benefits, as well as copies of all medical records underlying those determinations. Any negative responses must be documented.

5. Then schedule the Veteran for a psychiatric examination to determine the nature and etiology of all psychiatric disability/ies.  The claims folder and all pertinent medical records must be made available to the VA examiner for review. All necessary diagnostic testing should be performed.  

a. Please identify all current (any diagnosed since 2010) psychiatric diagnoses.

b. As to each, and to specifically include:  panic disorder with agoraphobia; major depressive disorder; anxiety disorder; and dysthymia, please render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis is etiologically related to the Veteran's period of service.  Please consider and discuss as necessary the relevant STRs which show that in May 1971, the Veteran's received a diagnosis of schizophrenic reaction and was admitted to the hospital and that his medical evaluation and recommendation for release in June 1971 indicates that he had a diagnosis of inadequate personality with no disqualifying mental defects.  The VA examiner should consider and discuss as necessary the Veteran's STRs to include the LSD-basis statement by the psychiatrist in service; the statements by the Veteran's sister that he "has suffered with delusions and fantasys [sic] and nervous conditions since he was released from the Army" and the Veteran's own statements in January 2011 and August 2012 to the effect that his mental status worsened during service, as well as current treatment records and any other records received (e.g., SSA records) in connection with development of this claim.

[The examiner should note that the Veteran is entitled to a presumption of soundness on entry in service with respect to a psychiatric disability; that presumption is rebuttable only by clear and unmistakable evidence (i.e., evidence that is obvious or manifest, or indisputable), and if rebutted, the Veteran is then entitled to a further presumption - that of aggravation of the disability during service - which is also rebuttable only by clear and unmistakable evidence.] 

c. Is there any evidence in the record that renders it indisputable from a medical standpoint that any currently diagnosed psychiatric disability pre-existed his service? 

d. If so, please identify such evidence and opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that the pre-existing psychiatric disability was NOT aggravated during service, or that any increase in severity therein was due to natural progression.  If increase in severity in service is found, but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion. 

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation (to satisfy legal requirements), the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner sought does not have the requisite knowledge or training).

6. After completion of the foregoing, re-adjudicate the Veteran's claim. If any benefit remains denied, issue an appropriate supplemental statement of the case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

